Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Election/Restrictions
Applicant’s response filed on 3/8/2021 included an election of Group I with traverse. However, these claims represent a non-elected invention (due to original presentation as noted below). Applicant should either amend the claims to incorporate the patentable distinct subject matter of previous claims, submitted 7/31/2020 (Group II) or file a divisional application directed to claims submitted 9/4/2020 (Group I) and allow this application to become abandoned (or expressly abandoned). 

Response to traverse of the election/restriction
The applicant contends Group I and Group II are related and there is a relationship between the two or more inventions claimed, that is they are connected in design, operation and effect and are capable of use together.
The examiner disagrees. The applicant 
Further, contrary to the Office’s assertion, the specification discloses ample examples that Group I and Group II are capable of use together as explained below. In the alleged Restriction Requirement, the Office focuses on two changes from the July 31, 2020 claim 1 amendment to the September 4, 2020 claim 1 amendment: (1) a change from “one or more parameters of a plurality of random access channel (RACH) resources” to “one or more configuration parameters of a plurality of preambles” and (2) a change from “a preamble associated with a first RACH resource of the plurality of RACH resources” to “a preamble, of the plurality of preambles, that is associated with a candidate beam.” See Office Action at 4 (Emphasis added). It appears that the Office asserts that the “random access channel (RACH) resources” recited in the July 31, 2020 claim 1 amendment is unrelated to “preambles” recited in September 4, 2020 claim 1 amendment, a RACH resource may comprise a preamble. See, e.g., paragraph [142] (stating “A BFR-PRACH resource may comprise one or more of: a PRACH preamble. ... , a PRACH format, a time allocation ..., or a frequency allocation”); paragraph [148] (stating “A PRACH resource may comprise one or more of: a PRACH preamble. ... , a PRACH format, a time resource allocation, or a frequency resource allocation”). See also paragraphs [119] and [134]-[189] and corresponding Figures. Also, it appears that the Office asserts that “a preamble associated with a first RACH resource” recited in the July 31, 2020 claim 1 amendment is unrelated to “a preamble, of the plurality of preambles, that is associated with a candidate beam” recited in September 4, 2020 claim 1 amendment, and that the two claims are not disclosed as capable of use together. However, as further explained below, the Office’s assertion is factually incorrect. For example, various paragraphs of the specification disclose a preamble may be associated with a RACH resource and a candidate beam. See, e.g., paragraph [141] (stating “The first RACH resource may be associated with a first candidate beam”): paragraph [142] (stating “A BFR-PRACH resource may comprise one or more of: a PRACH preamble. ... , a PRACH format, a time allocation ..., or a frequency allocation”); paragraph [152] (stating “a BFR-PRACH resource corresponding to the candidate beam”). Notably, the Office already examined original claims 9 and 19. which recite “wherein the first RACH resource is associated with a first candidate beam,” See also paragraphs [119] and [134]-[189] and corresponding Figures. At least because various paragraphs of the specification disclose that Group I and Group II are related and capable of use together, the Office’s assertion is factually incorrect. Thus, the Restriction Requirement is improper and must be withdrawn for at least these reasons.

The examiner disagrees. The claimed language submitted 9/4/2020 (resubmitted 3/8/2021) recites “receiving, by a wireless device, one or more radio resource control messages comprising one or more configuration parameters of a plurality of reference signals; and one or more configuration parameters of preambles”, while the claim submitted 7/31/2020 recites “receiving, by a wireless device, one or more radio resource control messages comprising configuration parameters of a cell, wherein the configuration parameters comprise: one or more parameters of a plurality of reference signals; and one or more parameters of a plurality of random access channel (RACH) resources”. Such claimed language differs as highlighted. The applicant cites 
“The base station 2401 may transmit, e.g., via RRC signaling, one or more messages comprising configuration parameters for CSI-RS resources associated with [physical random access channel] PRACH resources. The configuration parameters may comprise one or more sets of CSI-RS resources, a CSI-RS resource set comprising one or more CSI-RS resources and/or a CSI-RS resource set associated with a PRACH resource.” 

Such disclosure clearly indicates an association between RRC and RACH or PRACH and reference signals or RS, but does not indicate an association or direct connection between RRC and preambles or preambles and reference signals as recited in the claims submitted 9/4/2020. 
The applicant points to paragraph 148. Paragraph 148 further describes an example of the invention shown in Fig. 22 and an example of the invention shown in Fig. 23 which indicates a separate embodiment and invention. Paragraph 148 discloses 
“A PRACH resource may comprise one or more of: a PRACH preamble, a PRACH format, a PRACH numerology, a time resource allocation or a frequency resource allocation.”

The highlighted portion of the paragraph indicates optional language, which indicates each option as a separate, independent, distinct with a different modes of operation, design and effects. Such optional language indicates a PRACH or RACH resource may not comprise a preamble, but may operate as a singular entity, wherein the RRC would include configuration parameters of reference signals and RACH resources as recited in the claims submitted on 7/31/2020. 
The highlighted portion of the paragraph also indicates a separate, independent, distinct with different modes of operation, design and effects of a PRACH resource may 
	Furthermore, paragraph 182 discloses another example shown in Fig. 30 that is more closely related to the claims submitted 9/4/2020. Paragraph 182 discloses 
“The base station may transmit one or more messages comprising configuration parameters indicating one or more PRACH resources to a wireless device. The base station may transmit one or more messages via RRC messaging. … The configuration parameters may indicate one or more RACH resources and/or one or more RACH resources for BFR requests. The configuration parameters may comprise one or more preambles and/or RSs. …”

The highlighted portion discloses optional language of different modes of operation, design and effects, where such modes of operation, design and effects are incapable of use together. The highlighted portion indicates such modes of operation, design and effects are: 1) one or more RACH resources and/or one or more RACH resources and 2) one or more preambles and/or RSs. Such optional language indicates independent and distinct inventions the preamble and RACH resources may be separate and independent of each other. Such disclosure indicates the different modes of operation, design and effects are incapable of use together and unrelated. 

Further, the Office asserts that “Group I claims ha[ve] some inconsistencies in the language and the disclosure in the specification (consideration of 35 U.S.C. 112, 1st written description).” See Office Action at 5. More specifically, the Examiner-Initiated Interview Summary dated October 6, 2020 states that “[t]he examiner also indicated that claim 1 (submitted 9/4/2020) includes 112, 1st written description problems. For example, Fig. 30, paragraphs 182-188 discloses the invention of selecting preamble, but fails to disclose receiving configuration parameters of the preamble via RRC, or selection of the preamble of the plurality of preambles that is associated with a candidate beam.” However, at page 5 of the Office Action, the Office appears to admit that the same Fig. 30, paragraphs 182-188 supports Group I, including the claim 1 amendment submitted September 4, 2020. See Office Action at 5 (stating “Such is supported in Fig. 30, paragraphs 182-188 of the applicant’s specification description of Group I and paragraphs 134-144, Fig[s], 20, 21 of Group II”). (Emphasis added). Thus, the Office’s statements appear to be self-contradictory.

The examiner adamantly disagrees. Such remarks refer to a notation indicated in the rationale for office action stated below. Such remarks are not related to the rationale, hence does not demonstrate the claims submitted 9/4/2020 and 7/31/2020 are independent, distinct and unrelated. The notation indicate in the office action mailed 10/6/2020 does not state that the limitation “receiving, by a wireless device, one or more radio resource control messages …” is inconsistent with the specification. The notation is a general indication of inconsistences between the specification and the claimed language submitted 9/4/2020, but as indicated in below, the claims submitted 9/4/2020 are drawn to a non-elected invention is non-responsive (MPEP § 821.03). The rationale is provided below and reasons above regarding the claims submitted on 9/4/2020 and 7/31/2020 are independent, distinct with different modes of operations, design, and effects that are unrelated and incapable of use together are found above and below.
Furthermore, the mention of Fig. 30, paragraphs 182-188 is associated with the claims submitted 9/4/2021 as indicated the office action, but such paragraphs does not 
Paragraph 182 discloses 
“The base station may transmit one or more messages comprising configuration parameters indicating one or more PRACH resources to a wireless device. The base station may transmit one or more messages via RRC messaging. … The configuration parameters may indicate one or more RACH resources and/or one or more RACH resources for BFR requests. The configuration parameters may comprise one or more preambles and/or RSs. …”

Paragraph 184 discloses 
“At step 3002, the wireless device may receive, from the base station, a MAC CE indicating activation of a first set of one or more: RSs, preambles or RACH resources. …”

Paragraph 187 discloses 
“the wireless device may select a preamble and/or a RACH resource. The preamble and/or RACH resource may correspond to the one or more: RSs, preambles or RACH resources indicated by the MAC CE command received at step 3002.” 

The claims submitted 7/31/2020 recites “selecting, after the detecting the at least one beam failure, a preamble associated with a first RACH resource of the plurality of RACH resources” while the clams submitted 9/4/2020 recites “selecting, after the detecting the beam failure, a preamble, of the plurality of preambles, that is associated with a candidate beam”. The highlighted portion indicates the difference between the recited limitations. Paragraph 187 supports the language submitted 7/31/2020 since paragraph 187 discloses selection of a preamble and/or a 
 
It appears that the Office did not properly consider the entire disclosure of the specification. Contrary to the Office’s assertion, the specification provides written description support for claim 1 amendment dated September 4, 2020. For example, support for the amendment may be found from the original specification including, but not limited to, paragraphs [119] and [134]-[189] and corresponding Figures. As a non-limiting example, paragraph [144] of the specification states “The base station 2101 may transmit, via RRC signaling, one or more messages comprising configuration parameters for CSI-RS resources, configuration parameters for BFR-PRACH resources, and/or configuration resources for a mapping from CSI-RS provide a wireless device with a BFR-PRACH resource for a BFR request transmission. A BFR-PRACH resource may comprise one or more of: a PRACH preamble, a PRACH numerology, a PRACH format, a time allocation relative to a RS associated to a beam, or a frequency allocation.” (Emphasis added). Paragraph [152] of the specification states “A PRACH resource used for a BFR request transmission may be different from other PRACH resources, e g., by having a different PRACH preamble, time or frequency location, PRACH format, and/or PRACH numerology.” (Emphasis added). Paragraph [179] of the specification states:
The wireless device 2802 may receive an RRC message comprising configuration parameters of a cell. The configuration parameters may comprise one or more CSI-RS resource parameters of a plurality of CSI-RSs. The configuration parameters may comprise one or more RACH resource parameters. The plurality of CSI-RS may be grouped into a plurality of CSI-RS groups (e.g., sets). The one or more RACH resource parameters of a RACH may be associated with a CSI-RS group in the plurality of CSI-RS groups. The one or more RACH resource parameters may comprise one or more: PRACH preambles, a PRACH format, a PRACH numerology, a time resource allocation, and/or a frequency resource allocation. (Emphasis added).
See also paragraphs [119] and [134]-[189] and corresponding Figures. As such, contrary to the Office’s assertion, the amended feature “receiving, by a wireless device, one or more radio resource control messages comprising ... one or more configuration parameters of a plurality of preambles 
The configuration parameters may indicate one or more RACH resources and/or one or more PRACH resources for BFR requests. The configuration parameters may comprise one or more preambles and/or RSs,” which was pointed out by the Office as a relevant portion. See Examiner-Initiated Interview Summary. Furthermore, as discussed above, at least because a RACH resource may comprise a preamble, the above amendment is fully supported by the specification.

The examiner adamantly disagrees. Again, such remarks refer to a notation indicated in the rationale for office action stated below. Such remarks are not related to the rationale, hence does not demonstrate the claims submitted 9/4/2020 and 7/31/2020 are independent, distinct and unrelated. The notation indicate in the office MPEP § 821.03). The rationale is provided below and reasons above regarding the claims submitted on 9/4/2020 and 7/31/2020 are independent, distinct and unrelated are found above and below.
	Furthermore, the discussion of the limitation “receiving, by a wireless device, one or more radio resource configuration messages …..” is found above. Such paragraphs highlighted in the applicant’s remarks does deviate from the rationale in the office action below. The above rebuttal clearly indicates the claims submitted on 9/4/2020 and 7/31/2020 are separate, independent, distinct, incapable of use together and unrelated. Please see the rebuttal above. 

With respect to the amended feature “selecting, after the detecting the , of the plurality of preambles, that is associated with a candidate beamthe first RACH resource is associated with a first candidate beam in a first set of the plurality of sets of second reference signals,” and paragraph [152] states “the wireless device 2402 may transmit a BFR request on a BFR-PRACH resource corresponding to the candidate beam (e.g., the resource R2 for the beam set 2415 or the resource R3 for the beam set 2420). A PRACH resource used for a BFR request transmission may be different from other PRACH resources, e.g., by having a different PRACH preamble, time or frequency location, PRACH format, and/or PRACH numerology.” See also paragraphs [119] and [134]-[189] and corresponding Figures. For at least these reasons, Applicant respectfully notes that the amended features are fully supported by the specification.

The examiner disagrees. Paragraph 152,119,134-189 fails to disclose “selecting, …, a preamble, of the plurality of preambles, that is associated with a candidate beam. The highlighted portion shows the emphasis  on the limitation that is not disclosed. On the contrary, paragraph 187 discloses “select a preamble and/or a RACH resource.”, wherein the optional language correlates with the recitation of the claims submitted on 7/31/2020. Further discussion of such limitation can be found above. A thorough explanation on the reasons claims submitted on 7/31/2020 and 9/4/2020 are independent and distinct and have different modes of operation, design and effects incapable of use together and unrelated is also found above.

The Office also asserts that Group I and Group II have “different designs and effects” in the process or operation of a wireless device. See Office Action at 4-5. Applicant respectfully submits that the Office has failed to present proper evidence. To support the assertion regarding the alleged “different designs and effects,” the Office appears to assert that “Fig. 30 and paragraphs 182-188 of the applicant’s specification” support Group I and that “paragraphs 134-144 and Fig[s], 20 and 21” support Group II. See Id. However, “Fig. 30 and paragraphs 182-188” are also related to Group II, and “paragraphs 134-144 and Fig[s], 20 and 21” are also related to Group I as explained below. For example, with respect to Group II claim 1 feature “receiving, by a wireless device, one or more radio resource control messages comprising configuration parameters of a cell, wherein the configuration parameters comprise: ... one or more parameters of a plurality of random access channel (RACH) resources,” at least paragraph [182] states “A base station may transmit one or more messages comprising configuration parameters indicating one or more PRACH resources to a wireless device. The base station may transmit one or more messages via RRC messaging. The configuration parameters may indicate one or more serving cells. The configuration parameters may indicate one or more RACH resources and/or one or more PRACH resources for BFR requests.” (Emphasis added). With respect to Group II claim 1 feature “selecting, after the detecting the at least one beam failure, a preamble associated with a first RACH resource,” at least paragraph [187] states “the wireless device may select a preamble and/or a RACH resource. The preamble and/or a RACH resource may correspond to the one or more: RSs, preambles, or RACH resources indicated by the MAC CE command received at step 3002. The preamble and/or RACH resource may be selected for use in beam failure recovery, e.g., after detection of the beam failure a plurality of preambles,” at least paragraph [142] states “A base station 2101 may provide a wireless device with a BFR-PRACH resource ... A BFR-PRACH resource may comprise one or more of: a PRACH preamble, ..., a PRACH format, a time allocation ..., or a frequency allocation”, and at least paragraph [144] states “The base station 2101 may transmit, via RRC signaling, one or more messages comprising configuration parameters for ... BFR-PRACH resources.” See also paragraphs [119] and [134]-[189] and corresponding Figures. As such, each of “Fig. 30 and paragraphs 182-188” and “paragraphs 134-144 and Fig[s], 20 and 21” are related to both Group I and Group II, and the Office has failed to show proper evidence for the alleged different designs or effects. Similarly, the Office has failed to show proper evidence for the alleged different modes of operation. See Office Action at 4.

The examiner adamantly disagrees. The applicant’s remarks recite paragraphs 182-189 for group II and paragraphs 142,144 for group I. Paragraphs 182-189 discloses an example of processes for a wireless device for beam failure recovery requests  (paragraph 182) shown in Fig. 30 while paragraphs 142-144 discloses an example of beam failure recovery request utilizing PRACH channel as shown in Fig. 21 (paragraph 142). Such disclosure is directed two different examples, as indicated in paragraphs 182,142, wherein such examples are described as independent, distinct inventions with different modes of operations, designs and effects.
The paragraphs and discussion of the limitation indicated in the applicant’s remarks above has been addressed in the explanation provided above as well as in the office action below. The explanation above and rationale below clearly demonstrates Group I and Group II are separate, independent and distinct as well as have different modes of operations, design and effects that are incapable of use together and unrelated. Please see the explanation above and office action below.
Further, the Office alleges Group I contains “claims 1-38, filed September 4, 2020, allegedly drawn to a wireless device communication and beamforming with RACH and RRC, classified in class H04B7/02, H04B7/08, H04B7/2603, H04B7/2612, H04B7/2603, H04B7/2612, H04W74/0833” and Group II contains “claims 1-24, filed January 27, 2020 (allegedly similar claims are submitted on 7/31/2020), allegedly directed towards a wireless device communication and random access channel resources (RACH) with radio resource control messages (RRC), classified in class H04B7/2603, H04B7/2612, 04W74/0833, H04L5/0053, H04L5/0048.” The three overlapping CPC classifications and the alleged similar descriptions for the two Groups also show that the two groups are at least related. As noted above, Applicant respectfully submits that Group I and Group II are related, and their relationship is distinct from the unrelated inventions, such as “a necktie and a locomotive bearing.” See MPEP § 806.06, If 8.20.02.

The examiner disagrees. Merely because some classifications overlap does not indicate that Group I and Group II as recited are related. The cpc classifications overlap in the field of invention, but a few (three according to the applicant’s remarks) overlapping CPC classification does not demonstrate Group I and Group II are related. As highlighted in the applicant’s remarks MPEP 821.03 states “[i]f, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered …” 
MPEP 802.01 states “[‘]independent[’], of course, means not dependent or unrelated” and “states “[t]he term independent (i.e. unrelated) means that there is no disclosed relationship between the two or more inventions claimed, that is, they are unconnected in design, operation and effect.” The rebuttal above clearly explains reasons the claims submitted on 7/31/2020 and 9/4/2020 are independent and distinct as well as have different modes of operations, design and effects that are incapable of use together and unrelated. Such is supported by the applicant’s specification as explained above. For these reasons, as indicated in MPEP 8021.03 “the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered …”

As discussed above, the Office has made various errors including (1) a clear legal error (e.g., ignoring the required element “capable of use together” by alleging that if the Office shows “different modes of operation with ... different designs and effects,” it automatically satisfies the separate element “capable of use together”) (see Office Action at 5) and (2) factual errors based on factually incorrect statements (e.g., failing to consider description of various paragraphs that counter the Office’s factually incorrect assertions). Therefore, Applicant respectfully requests reconsideration and withdrawal of the Restriction Requirement.

	The examiner adamantly disagrees. The office action have provided reasons Group I and Group II are separate, independent and distinct as well as have different modes of operations, design and effects that are incapable of use together and unrelated that is supported by the applicant’s specification. Please see the rebuttal above and office action below.

Response to Amendments
The amendment filed on 9/4/2020 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03). The remaining claims are not readable on the elected invention because
Section 819 Office Generally Does Not Permit Shift [R-3] states:
“The general policy of the Office is not to permit the applicant to shift to claiming another invention after an election is once made and action given on the elected subject matter. Note that the applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP 706.07(h), subsection VI.(B). When claims are presented which the examiner finds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP 821.03.
Bristol-Myers Squibb Co. v. Pharmachemie BV, 361 F.3d 1343, 1348, 70 USPQ2d 1097, 1100 (Fed. Cir. 2004)(An original restriction requirement in an earlier filed application does not carry over to claims of a continuation application in which the examiner does not reinstate or refer to the restriction requirement in the parent application.). In design applications, but not international design applications, where a continued prosecution application (CPA) filed under 37 CFR 1.53(d)  is a continuation of its parent application and not a divisional, an express election made in the prior (parent) application in reply to a restriction requirement does carry over to the CPA unless otherwise indicated by applicant.
While applicant, as a matter of right, may not shift from claiming one invention to claiming another, the examiner is not precluded from permitting a shift. The examiner is most likely to do so where the shift results in no additional burden, and particularly where the shift reduces work by simplifying the issues.”

Section 821.03 Claims for Different Invention Added After an Office Action [R-10.2019] states:
“Claims added by amendment following action by the examiner, as explained in MPEP § 818.02(a), and drawn to an invention other than the one previously claimed, should be treated as indicated in 37 CFR 1.145.

37 C.F.R. 1.145   Subsequent presentation of claims for different invention.
If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§ 1.143  and 1.144.”

As stated above, the applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined. 

I. Claims 1-38, filed 9/4/2020, drawn to a wireless device communication and beamforming with RACH and RRC, classified in H04B7/02,H04B7/08,H04B7/088,H04B7/0891,H04B7/0897,H04B7/2603,H04B7/2612, H04B7/2603,H04B7/2612,H04W74/0833.
.

Inventions I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not capable of use together and they have different designs, modes of operation and effects.
Group I and Group II pertain to two different wireless devices that perform different modes of operation, have different designs and effects. Group I’s mode of operation includes receiving, via RRC, one or more parameters of a plurality of reference signals and one or more parameters of a plurality of preambles while Group II’s mode of operation includes receiving, via RRC, one or more parameters of a plurality of reference signals and one or more parameters of a plurality of random access channel resources. The data receives differs and such affects subsequent operations of Group I and Group II. Group I includes selecting a preamble, of the preambles with one or more parameters received via RRC, associated with a candidate beam and transmitting such selected preamble via a first RACH resource. The selection is performed after beam failure is detected in association with the one or more reference signals. Such differs in operation from Group II. Group II’s mode of operation includes activating, via MAC, at least one of: a first reference signal of the plurality of reference signals or a first RACH resource of the plurality of RACH resources. A selection of a 
Group I and Group II also have different designs and effects in the process or operation of a wireless device, specifically how the selection of the preamble is performed in associated with the data received, the data received via RRC, and the relationship between MAC control element activation and transmission. Such is supported in Fig. 30, paragraphs 182-188 of the applicant’s specification description of Group I and paragraphs 134-144, Fig. 20,21 of Group II. 
Group I and II are not capable of use together since Group I and Group II pertain to two separate wireless devices performing two different modes of operation with two have different designs and effects. For these reasons, the claims are unrelated, hence independent and distinct.
For the reasons above, there is a burden to the examiner due to the difference in search (classification differences) and unrelated claimed invention of the two groups. Note: Group I claims has some inconsistencies in the language and the disclosure in the specification (consideration of 35 USC 112, 1st written description). Explanation was provided during a phone interview as well as interview summary. Please see the interview summary.


Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA WONG/Primary Examiner, Art Unit 2656